MEMORANDUM **
Erika Torres Torres, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its dismissal of her appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying Torres Torres’ motion for recon*946sideration because she failed to raise a cognizable error of fact or law in the BIA’s earlier dismissal of her appeal, which was based on her waiver of her right to appeal to the BIA. See 8 C.F.R. § 1003.2(b)(1) (“A motion to reconsider shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority.”). Even if Torres Torres had provided the BIA with a legal or factual basis for concluding that the repeated and explicit waiver of her appeal rights was not considered and knowing, she did not establish that she was prejudiced as a result. See Cano-Merida, 311 F.3d at 965 (requiring showing of prejudice as a result of alleged due process violation).
Torres Torres’ remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.